        Case 3:20-cv-00090-DPM-BD Document 25 Filed 04/17/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                     PLAINTIFF

v.                         No. 3:20-cv-90-DPM-BD

NURZHHUL FAUST, Warden,
North Central Unit, ADC, et al.                             DEFENDANTS

                                   ORDER
        On de nova review, the Court adopts Magistrate Judge Deere's
30 March 2020 and 8 April 2020 partial recommendations, Doc. 14 &
Doc. 23, and overrules Everett's objections, Doc. 21 & Doc. 24.       FED. R.

CIV. P. 72(b)(3).    If Everett is being harassed, then that behavior must
stop.     But courts must view prisoners' requests for injunctive relief
"with great caution because judicial restraint is especially called for in
dealing with the complex and intractable problems of prison
administration."       Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)
(quotation omitted).       Viewed with that caution, Everett's motions
don't show that irreparable harm is likely without a preliminary
injunction ordering his transfer to another unit. His motions, Doc. 7 &
Doc. 19, are therefore denied.
Case 3:20-cv-00090-DPM-BD Document 25 Filed 04/17/20 Page 2 of 2



So Ordered.



                             D.P. Marshall Jr.
                             United States District Judge




                              -2-
